Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
Response to Amendment
The objection to the drawings, as stated in the Final rejection mailed on 10/29/2020, have been withdrawn, in light of the specification amendments received 03/11/2021.
The claim objections of claims 1, 2 and 7, as stated in the Final rejection mailed on 10/29/2020, regarding the ‘the fuel-cell stacks’ language, have been withdrawn, in light of the claim amendments received 03/11/2021.
The 112(a) and 112(b) rejections of claims 3-7 and 10-17, as stated in the Final rejection mailed on 10/29/2020, have been withdrawn, in light of the claim amendments received 03/11/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 4, 5 and 10 of claim 1 are missing an 'a' before the terms 'first hydrocarbon fuel', 'first hydrogen' and 'second hydrogen-containing fuel'. Lines 13 and 14 of claim 1 are missing an 'a' before the terms 'second hydrogen' and 'second hydrocarbon fuel'.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the claims state ‘wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrogen fuel along a first pathway from the external fuel supply unit that does not include the second reformer’.
The instant specification states ‘the system module 1100 may further include a connection pipe 1190 branched from a portion of piping located outside the housing’ [0045]; ‘a discharge piping of the second reformer 1210 of the start-up module 1200 may be removably coupled to the connection pipe 1190 [0045]. 
The connection pipe 1190 of the system module 1100 is coupled to a discharge piping of the second reformer therefore the first pathway includes a connection pipe 1190 which is connected to the second reformer. 
Regarding claim 3, claim 3 states ‘control the fuel supply device such that the first reformer does not receive the first hydrocarbon fuel’. The instant specification is silent as to this limitation. The instant specification states ‘controlling the operations of the fuel supply device 101 and the air supply device 201 based on the temperature of the first reformer 1120’ [0037]; and ‘the first controller may deactivate the second fuel supply device 1220… and close the first to third valves 1281,1282 and 1290’ [0044]. The instant specification does not mention a controlling the fuel supply device such that the first reformer does not receive the first hydrocarbon fuel.
Regarding claims 10 and 15Claims 10 states ‘first hydrogen is supplied to the one or more fuel-cell stacks, via the first reformer, while the second hydrogen is not supplied to the one or more fuel-cell stacks’. Claim 15 states ‘first hydrogen is supplied to the at least one fuel-cell stack, via the first reformer, while the second hydrogen is not supplied to the at least one fuel-cell stack’. The instant specification is silent as to this limitation. The instant specification states ‘In one embodiment, after a temperature of the fuel-cell stack 1110 reaches a certain temperature, the first reformer 1120 may reform the fuel supplied from the6 Pn-01385fuel supply unit 100a and supply the reformed fuel to the fuel-cell stack 1110. For example, before the temperature of the fuel-cell stack 1110 reaches a temperature of about 600 *C to 700 °C for a power generation mode, and after a temperature of the fuel-cell stack 1110 reaches a predetermined temperature, for example, about 300 °C to 500 °C, the first reformer 1120 may supply the reformed fuel to the fuel-cell stack 1110. In this case, for a period in which the fuel-cell stack 1110 is at a certain temperature, both the fuel supplied from the fuel supply unit 100a and reformed by the first reformer 1120 and the reformed fuel supplied from the start-up module 1200 may be supplied to the fuel-cell stack 1110. In another embodiment, the first reformer 1120 may reform the fuel 

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over AKAGI et al. (US 2012/0028143 A1) in view of BAE et al. (KR1020140032535, as cited in the IDS, using Abstract translation and Drawings provided by Applicant, and Description translation obtained from Espacenet, provided).
Regarding claim 1, AKAGI teaches a fuel cell (title) comprising: a module (Abstract, Fig.1 #2 “fuel cell module”) including: fuel-cell stacks ([0039], Figs. 1 and 5 #14); a reformer (Abstract, Fig.1 #20) for converting fuel gas ([0014,0024]) into hydrogen, and supplying the hydrogen to the fuel-cell stacks ([0014, 0024]); and a housing for receiving the fuel-cell stacks ([0039], Fig.1 #6), and the reformer therein (Fig.#1, #6, #20); and a start-up module ([0014], Fig.1 #4, #52,Fig.6.#110,Fig.9) disposed outside the housing, and coupled to the system module, wherein the start-up module supplies fuel to the fuel-cell stacks until a temperature of the fuel-cell stack reaches a predetermined temperature ([0014-0025, 0100], Fig.1 #4, #52, Fig.6 #110, Fig.9), wherein the first reformer is connected to an external fuel supply unit and is configured to receive the 
AKAGI is silent as to the startup module being removable coupled to the system module. One skilled in the art would make module removable in order to perform maintenance, tests, checks, add software, replace, etc.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a removable system module to the system of AKAGI in order to replace, perform maintenance, replace hardware and/or remove.
AKAGI is silent as to the startup module includes a second reformer for producing hydrogen from hydrocarbon fuel, wherein the second reformer discharges the second hydrogen- containing fuel, wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrocarbon fuel along a first pathway from the external fuel supply unit that does not include the second reformer, and wherein the second reformer is connected to the one or more fuel-cell stacks and is configured to supply the second hydrogen-containing fuel to the one or more fuel-cell stacks along a second pathway from the second reformer that includes the first reformer.
BAE (‘535) teaches A fuel cell system comprising: a system module including: a fuel-cell stack (Abstract, [2nd paragraph from paragraph 8,0023], Figs 1-4 #300); a first reformer (Abstract, “reformer”, #100, #110, #120) for converting at least some of hydrocarbon fuel ([Fig.1, 0008-0018,0031-0032,0048,0055-0058]); a supply of hydrogen-containing fuel to the fuel-cell stack (Fig.1) and a preheating step ([2nd paragraph from 
BAE (‘535) teaches the secondary reformer (#120) is used to reform hydrogen and methane to ensure the conversion to hydrogen fuel ([0047-0056]) and that a fuel cell system, such as the one taught by BAE, can reduce the energy required for initial startup of the fuel cell and the preheating time ([0008-0018]).
BAE (‘535) teaches wherein the second reformer discharges the second hydrogen- containing fuel, wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrocarbon fuel along a first pathway (Fig. 1 first pathway from the external fuel supply to the reformer #110 does not include second reformer #120)  from the external fuel supply unit that does not include the second reformer (Fig. 1), and wherein the second reformer is connected to the one or more fuel-cell stacks and is configured to supply the second hydrogen-containing fuel to the one or more fuel-cell stacks along a second pathway from the second reformer that includes the first reformer. (Fig. 1, 110 and 120 each include their own pathways and fuel flows from 50 to 200 to 110 to 120 to 300 of Fig.1)
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a second reformer of BAE (‘535) in the system of AKAGI in order to obtain hydrogen fuel, reduce energy requirements and preheating time [0051].

Regarding claim 2, AKAGI teaches wherein each of the fuel-cell stacks includes a solid oxide fuel-cell (SOFC) stack (Title) wherein the predetermined temperature for the fuel-cell stacks chamber is 400 C ([0100] [0130]).

Claims 3-5, 7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over AKAGI et al. (US 2012/0028143 A1) in view of BAE et al. (KR1020140032535, as cited in the IDS, using Abstract translation and Drawings provided by Applicant, and Description translation obtained from Espacenet, provided) as applied to claim 1 above, and further in view of BAE et al. (KR 1020140014950, as cited in the IDS, using Abstract provided by Applicant) JAMAL et al. (US 2013/0126038 A1), AOYAMA et al. (US 2005/0089732 A1) and IWAKIRI (US 2015/0188174 A1).
Regarding claim 3,  AGAKI teaches a fuel supply device (Fig. 1 #38, [0042,  0085, 0090]) disposed along the first pathway and configured to supply the first hydrocarbon fuel from the external fuel supply unit (Fig. 1 #30) to the first reformer (Fig. 1 #20); a controller for controlling the operation of the fuel cell module; wherein the controller is furnished with a startup control device for controlling the start up of the operation of the fuel cell module (Figs.1-11) [0014]; [0002-0015]; control box 52 for controlling the supply flow rates of fuel gas and the like [0045]; a pure water guide pipe 60, a reform gas guide pipe 62 for introducing the fuel gas and reforming air to be reformed, Control section 110 for controlling the operation of the fuel cell (Fig.6); a start up module may include control sections. The control section 110 controlling the fuel supply device such that the amount of fuel to the first reformer is regulated.  [0014, 0090-0099; 0132] 
AGAKI is silent as to an individual reforming.
JAMAL teaches a fuel cell system (Fig. 1) including many components, including a reformer including two chambers (12,14,16) and a pre-reformer unit (46,50,52), a water gas shift reactor system (24) including a first stage that is a high temperature shift reactor and a second stage that is a low temperature shift reactor [0065], and multiple other components (Fig.1, [0030-0047, 0098-0100]) maintaining the temperature in the catalytic reactor tubes [0057], maintaining the operation temperature of the combustion chamber/furnace, maintaining a temperature differential between the reformer combustion chamber and the catalytic reactor tubes [0062-0066], and more temperature requirements [0055-0059, 0062-0066, 0076-0079, 0084-0093], maintaining the temperature of the high temperature shift reactor and low temperature shift reactor of the dual stage water gas shift reactor system [0065]; pumps, blowers, separation or fraction equipment, valves, switches, controllers, pressure, temperature, level and flow sensing devices; operation, control and performance of portions of or entire steps of a process or method can occur through human interactions, pre-programmed computer control and response systems, or combinations thereof ([0098-0100]); and maintaining the components at a certain temperature [0057-0065, 0077-0091].
 JAMAL further teaches a system which saves energy and reduces the footprint, both in energy use and size [0009, 0016-0018].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the multiple reforming units, temperature sensing devices and control of portions of or entire steps of a process of method using human interaction and/or pre-programmed computer control and response systems in order to obtain and/or maintain preferred conditions in the system of AGAKI in order to obtain a system which saves energy and reduces their footprint.
AGAKI is silent as to an individual flow system controlled based on temperature.
AYOMA teaches different feeds, flows and operations depending on a variety of factors (Figs. 2, 3, 5, 8, 14, 16, 17, and 22); a fuel reforming system that prevents degradation and damage [0010-0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of AYOMA in the system of AGAKI in order to obtain a system which prevents degradation and damage.
AGAKI is silent as to control system operations for controlling amounts of substance supplied to the fuel cell stack.
IWAKIRI teaches a control system with many control operations and components including multiple flow path controls, temperature determinations, etc. ([0019-0035], claims 1-6, Figs.1-6) and a flow passage shut off device (9); a solid oxide fuel cell system and method for controlling the same with a small number of devices reducing costs while maintaining stable performance [0005-0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of IWAKIRI in the system of AGAKI in order to reduce costs and maintain stability.
 Regarding claim 4, AKAGI teaches a reformer includes one selected from a group consisting of a steam reformer, a partial oxidation reformer, a catalytic partial oxidation reformer, and an auto-thermal reformer ([0014,0024]); AKAGI teaches that these types of reformers are well known in the art.
AKAGI is silent as to the second reformer.
BAE (‘535) teaches the secondary reformer (#120) is used to reform hydrogen and methane to ensure the conversion to hydrogen fuel ([0047-0056]) and that a fuel cell system, such as the one taught by BAE (‘535), can reduce the energy required for initial startup of the fuel cell and the preheating time ([3 paragraphs below paragraph 0008]).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a second reformer of BAE (‘535), which included a reformer type as taught by AKAGI, in the system of AKAGI in order to ensure the conversion of hydrocarbon fuel to hydrogen fuel, reduce energy requirements and preheating time ([0047-0056]).
Regarding claim 5, AKAGI teaches wherein the start-up module further includes a fuel supply device for supplying the hydrocarbon fuel to the reformer (Fig.1 #38), and an air supply device for supplying air to the reformer (Fig.1 #44, #45).
AKAGI is silent as to a second reformer and another external fuel supply unit that is separate from the external fuel supply unit and configured to supply the second hydrocarbon fuel to the second reformer, and an air supply device configured to supply air to the second reformer
BAE (‘535) teaches the secondary reformer (#120) and another external fuel supply unit (Fig. 1 #110) that is separate from the external fuel supply unit (Fig.1  hydrogen gas from the pre-reforming section 110 [0050-0055]) and configured to supply the second hydrocarbon fuel (Fig.1  hydrogen gas from the pre-reforming section 110 [0050-0055]) to the second reformer (Fig. 1 #120).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a second reformer of BAE 
 Regarding claims 7 and 14, AKAGI teaches wherein the system module further includes: a temperature sensor for sensing the temperature of the fuel-cell stacks or the first reformer (Fig.1,Figs.6-11 #144,#146,#148; [0014-0025]), a fuel supply device (Fig. 1 #38, [0042,  0085, 0090]) disposed along the first pathway and configured to supply the first hydrocarbon fuel from the external fuel supply unit (Fig. 1 #30) to the first reformer (Fig. 1 #20); and at least one controller (#52,#110, Figs.6-11; [0067]) for controlling the first and second reformer based on the temperature sensed by the temperature sensor ([0014-0025, 0067], Fig.6), wherein the controller for controlling an amount of fuel supplied to the fuel-cell stacks based on a control signal from the controller ([0045,0067,0085], Fig.6). 
AKAGI is silent as to two separate controllers.
AKAGI teaches both temperature and flow rates controlled with one controller with the option of a remote control center ([0067]), one skilled in the art before the effective filing date of the claimed invention would alternatively use 1 controller to perform both functions to minimize amount of equipment required to perform those functions. In the alternative one skilled in the art would use a secondary controller to perform the secondary function as an alternative or secondary piece of equipment as a way of a backup.
In the alternative BAE (‘950) teaches a fuel cell (#210, Abstract), reformer (#130) and fuel cell stack (#220) with the use of a control part (#310, Fig.1, Abstract) and a monitoring part (#400, Fig.1, Abstract) as a known control set up for an independent start-up system of a fuel cell (Abstract).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of BAE (‘950) , in the system of AKAGI, in order to obtain a successful independent start-up system.
AGAKI is silent as to an amount of hydrogen from the first reformer and the hydrogen from the second reformer that are supplied to the fuel cell stacks.
JAMAL teaches a fuel cell system (Fig. 1) including many components, including a reformer including two chambers (12,14,16) and a pre-reformer unit (46,50,52), a water gas shift reactor system (24) including a first stage that is a high temperature shift reactor and a second stage that is a low temperature shift reactor [0065], and multiple other components (Fig.1, [0030-0047, 0098-0100]) maintaining the temperature in the catalytic reactor tubes [0057], maintaining the operation temperature of the combustion chamber/furnace, maintaining a temperature differential between the reformer combustion chamber and the catalytic reactor tubes [0062-0066], and more temperature requirements [0055-0059, 0062-0066, 0076-0079, 0084-0093], maintaining the temperature of the high temperature shift reactor and low temperature shift reactor of the dual stage water gas shift reactor system [0065]; pumps, blowers, separation or fraction equipment, valves, switches, controllers, pressure, temperature, level and flow sensing devices; operation, control and performance of portions of or entire steps of a process or method can occur through human interactions, pre-programmed computer control and response systems, or combinations thereof ([0098-0100]).
JAMAL further teaches a system which saves energy and reduces the footprint, both in energy use and size [0009, 0016-0018].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the multiple reforming units, temperature sensing devices and control of portions of or entire steps of a process of method using human interaction and/or pre-programmed computer control and response systems of JAMAL in order to obtain and/or maintain preferred conditions in the system of AGAKI in order to obtain a system which saves energy and reduces their footprint.
AGAKI is silent as to the controller is further configured to control hydrogen from a first unit and the hydrogen from the second unit that are supplied to the fuel cell stacks based on a control signal from the controller.
AOYAMA teaches a fuel reforming system including different control processes, reforming processes/feed flows [0107-0117, 0040-0065], warm up operation including start up burner 1, reformer 2,3,4, and a hydrogen storage tank 27 with a fuel feed from the start up burner 1 and/or 5a and/or 5b depending on the operation; and different air flows depending on the operation, (Fig.12-13 [0087]) and a reforming operation including no burner feed or air, including a cathode discharge feed, control operations including a different control operation, reforming process, inlet/outlet flows depending on whether a warm up operation is necessary; temperature sensors (18-20,41), controller (7), valves (13-21) and additional components (Figs. 1,7,12,15,19,21); multiple control operations (Figs. 2,3,5,8,16,17,22).
AOYAMA teaches known methods to alternate fuel cell feeds and reformate flow paths depending, using a control system, dependent on which operation needs to take place (warm up or reforming operation), which is determined and operated using components of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of AYOMA in the system of AGAKI in order to obtain a system which prevents degradation and damage.
  AGAKI is silent as to control system operations for controlling amounts of substance supplied to the fuel cell stack.
IWAKIRI teaches a control system with many control operations and components including multiple flow path controls, temperature determinations, etc. ([0019-0035], claims 1-6, Figs.1-6) and a flow passage shut off device (9); a solid oxide fuel cell system and method for controlling the same with a small number of devices reducing costs while maintaining stable performance [0005-0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of IWAKIRI in the system of AGAKI in order to reduce costs and maintain stability.
Regarding claims 10-12 and 15-17, AGAKI is silent as to two reforming systems controlled based on temperature.
BAE teaches reforming unit receiving fuel from an external fuel supply (50) and from reformer (110).
JAMAL teaches maintaining the components at a certain temperature [0057-0065, 0077-0091].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the multiple reforming units, temperature sensing devices and control of portions of or entire steps of a process of method using human interaction and/or pre-programmed computer control and response systems of JAMAL in order to obtain and/or maintain preferred conditions in the system of AGAKI in order to obtain a system which saves energy and reduces their footprint.
AGAKI is silent as to an individual flow system controlled based on temperature.
    AYOMA teaches different feeds, flows and operations depending on a variety of factors (Figs. 2, 3, 5, 8, 14, 16, 17, and 22); a fuel reforming system that prevents degradation and damage [0010-0012].
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the control system of AYOMA in the system of AGAKI in order to obtain a system which prevents degradation and damage.
Regarding claim 13, AKAGI teaches a fuel cell system (title) comprising: a module (Abstract, Fig.1 #2 “fuel cell module”) including: fuel-cell stacks ([0039], Figs. 1 and 5 #14); a reformer (Abstract, Fig.1 #20) for converting fuel gas ([0014,0024]) into hydrogen, and supplying the hydrogen to the fuel-cell stacks ([0014, 0024]); and a start-up module ([0014], Fig.1 #4, #52,Fig.6.#110,Fig.9), wherein the start-up module supplies fuel to the fuel-cell stacks until a temperature of the fuel-cell stack reaches a predetermined temperature ([0014-0025, 0100], Fig.1 #4, #52, Fig.6 #110, Fig.9), wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrocarbon fuel along a first pathway from the external fuel supply unit. (Fig.#1, #30, 
AKAGI is silent as to a second reformer wherein the second reformer is connected to the at least one fuel-cell stacks and is configured to supply the second hydrogen-containing fuel to the one or more fuel-cell stacks along a second pathway from the second reformer that includes the first reformer wherein the at least one fuel cell stack receives the second hydrogen-containing fuel from the second reformer, via the first reformer. 
  BAE (‘535) teaches A fuel cell system comprising: a system module including: a fuel-cell stack (Abstract, [2nd paragraph from paragraph 8,0023], Figs 1-4 #300); a first reformer (Abstract, “reformer”, #100, #110, #120) for converting at least some of hydrocarbon fuel ([Fig.#1, 2nd paragraph from 8, [0048],0031-0032,0055-0058]); a supply 
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a second reformer of BAE (‘535) in the system of AKAGI in order to obtain hydrogen fuel, reduce energy requirements and preheating time [0051].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AKAGI et al. (US 2012/0028143 A1) in view of BAE et al. (KR1020140032535, as cited in the IDS, using Abstract translation and Drawings provided by Applicant, and Description translation obtained from Espacenet, provided), BAE et al. (KR 1020140014950, as cited in the IDS, using Abstract provided by Applicant) JAMAL et al. (US 2013/0126038 A1), AOYAMA et al. (US 2005/0089732 A1) and IWAKIRI (US 2015/0188174 A1) as applied to claim 5 above, and further in view of ABE et al. (US 2016/0149244 A1).
Regarding claim 6, AKAGI teaches wherein the reformer includes the steam reformer or the auto-thermal reformer ([0014,0024]), wherein the start-up module further includes a water tank (Fig.1 #26) for supplying steam to the reformer, and an exhaust gas collector (#22,#74,#50,#82 [0042-0044,0050-0055]), a steam supply (#28, [0094]) and a combustion chamber (#18), all of which collect and/or contain products and byproducts of the steam reforming reaction.
AKAGI is silent as to the second reformer.
BAE (‘535) teaches the secondary reformer (#120) is used to reform hydrogen and methane to ensure the conversion to hydrogen fuel ([0047-0056]) and that a fuel cell system, such as the one taught by BAE, can reduce the energy required for initial start up of the fuel cell and the preheating time ([3 paragraphs below paragraph 0008]).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a second reformer of BAE (‘535), which included a reformer type as taught by AKAGI, in the system of AKAGI in order to ensure the conversion of hydrocarbon fuel to hydrogen fuel, reduce energy requirements and preheating time ([0047-0056]).
AKAGI is silent as to the steam collector.
ABE teaches a fuel cell system (Fig.1, 2) including a fuel cell (3), a reformer (2) a container to remove and collect steam ([0037, 0053-0055]) in a recycle flow passage (9), such a set up allows for recycling of steam and keeps the recycle passage from being blocked ([0055]).
Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included a steam collector as taught by ABE, in the system of AKAGI in order to allow for recycling of steam and keep the recycle passage from being blocked.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over AKAGI et al. (US 2012/0028143 A1) in view of BAE et al. (KR1020140032535, as cited in the IDS, using Abstract translation and Drawings provided by Applicant, and Description translation obtained from Espacenet, provided) as applied to claim 1 above, and further in view of TSUKAMOTO et al (US 2016/0064747 A1).
Regarding claim 8, AKAGI teaches wherein the system module further includes a connection pipe branched from a portion of a piping located outside the housing, wherein the piping connects an external fuel supply unit and the reformer (Fig.1, #30 and piping leading to #20).
AGAKI is silent as to the multiple pathways claimed.
BAE teaches the multiple pathways relative to the fuel supply and reformers (50, 200, 110, 120).
AGAKI is silent as to wherein a discharge piping for discharging the hydrogen-containing fuel from the start-up module is removably coupled to the connection pipe. (exhaust gas in Fig.1 leading to #50 which is connected to #24 [0049-0050], #62,#64). 
TSUKAMOTO teaches a fuel cell module (title) including a reformer (Fig.1 #14), a piping connecting a fuel supply (#24) to the reformer, a discharge piping (#38,#26) for 
TSUKAMOTO is silent as to the discharge pipe being removably coupled to the connection piping. One skilled in the art would note that the valve (#40) as taught by TSUKAMOTO would be an obvious alternative to a removable couple, both perform the function of controlling the flow of the hydrogen fuel to the connection piping ([0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piping structure of TSUKAMOTO in the fuel cell system of AKAGI in order to improve the start-up performance and heat efficiency ([0012,0067], TSUKAMOTO).
Regarding claim 9, AGAKI teaches wherein each of the connection pipe is provided with a valve Fig.1 #32).
AKAGI is silent as to the discharge piping is provided with a valve for opening and closing the discharge piping (#40,#34,#42). 
TSUKAMOTO teaches the discharge piping (Fig.1 #38,#26) is provided with a valve (#40,#34,#42) for controlling flow rate ([0039-0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve placement of TSUKAMOTO in the fuel cell system of AKAGI in order to control flow rates, improve the start-up performance and heat efficiency ([0012,0067], TSUKAMOTO).

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered.
In response to applicant’s argument that nothing has been found in the alleged combination of Base to disclose or suggest “wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrocarbon fuel along a first pathway from the external fuel supply unit that does not include the second reformer, and wherein the second reformer is connected to the one or more fuel-cell stacks and is configured to supply the second hydrogen-containing fuel to the one or more fuel-cell stacks along a second pathway from the second reformer that includes the first reformer” as claimed.
The Examiner respectfully states that BAE (‘535) teaches wherein the second reformer discharges the second hydrogen- containing fuel, wherein the first reformer is connected to an external fuel supply unit and is configured to receive the first hydrocarbon fuel along a first pathway (Fig. 1 first pathway from the external fuel supply to the reformer #110 does not include second reformer #120)  from the external fuel supply unit that does not include the second reformer (Fig. 1), and wherein the second reformer is connected to the one or more fuel-cell stacks and is configured to supply the second hydrogen-containing fuel to the one or more fuel-cell stacks along a second pathway from the second reformer that includes the first reformer. (Fig. 1)

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GOROBINSKIY (US 2007/0190375 A1) teaches multiple fuel supplies (50, 70; Fig.1) and supply lines (92, 95, 96, 91).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723